                        IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF UTAH


 U.S. BANK NATIONAL ASSOCIATION,
 NOT IN ITS INDIVIDUAL CAPACITY
                                                     ORDER VACATING DISMISSAL AND
 BUT SOLELY AS TRUSTEE NRZ
                                                        ORDER REMANDING CASE
 PASSTHROUGH TRUST X, its successors
 and/or assigns,
               Plaintiff,

      v.                                                        Case No. 2:19-cv-185

 PETER NORDBERG and/or JOHN DOES
 1-10, JANE DOES 1-10,                                        Judge Clark Waddoups
               Defendants.


       Before the court is Plaintiff’s Motion to Vacate Dismissal and to Remand (ECF No. 7), in

which Plaintiff requests that the court vacate its April 3, 2019 Order Dismissing Case for Lack of

Jurisdiction (ECF No. 5) and instead remand this action to the Salt Lake County, Utah, Third

Judicial District Court. For the reasons set forth below, Plaintiff’s Motion is HEREBY

GRANTED.

       By Notice of Removal filed March 15, 2019, Defendant Louis Monson, a John Doe

Defendant, removed this action from the Salt Lake County, Utah, Third Judicial District Court.

(ECF. No. 3.) On March 22, 2019, the court entered an Order to Show Cause (ECF No. 4) in

which it recognized that the “federal question” that Mr. Monson asserts as a basis for the court’s

jurisdiction arises out of his purported defense, not Plaintiff’s Complaint. The court therefore

gave Mr. Monson until April 1, 2019, “to assert a proper basis for the court’s jurisdiction over

this action” and informed him that “[i]f he fails to do so, the court will dismiss the case for lack

of jurisdiction.” (ECF No. 4.) Mr. Monson failed to respond to the court’s order to show cause,
and on April 3, 2019, the court entered an Order Dismissing the action without prejudice for lack

of jurisdiction (ECF No. 5).

       Under 28 U.S.C. § 1447(c), when Mr. Monson failed to establish the court’s jurisdiction

over this removed action, the court should have remanded the action to the Salt Lake County,

Utah, Third Judicial District Court. As such, and pursuant to Rule 60(b) of the Federal Rules of

Civil Procedure, the court HEREBY VACATES its April 3, 2019 Order Dismissing for Lack of

Jurisdiction (ECF No. 5) and HEREBY REMANDS this action to the Salt Lake County, Utah,

Third Judicial District Court for further proceedings.



        DATED this 28th day of May, 2019.


                                                     BY THE COURT:



                                                     ___________________________
                                                     Clark Waddoups
                                                     United States District Judge
